Exhibit 10.43

Pepco Holdings, Inc.

Executive and Director Deferred Compensation Plan

2014 Plan Year Salary Election Form – Executive

 

Please complete and sign this form and send it to the attention of Ned Dove –
Rm. 4025 at Edison Place.

 

 

Personal Information

 

 

Last

 

   First    Middle

Social Security Number

        E-mail Address

I elect to participate in the Pepco Holdings, Inc. Executive and Director
Deferred Compensation Plan (the “Plan”) with respect to the time period
January 1, 2014 to December 31, 2014. I have received a copy of the Plan and
understand the terms and conditions of the Plan. I further understand that with
respect to the deferral election I have made herein, notwithstanding the terms
of the Plan, the following shall apply:

 

1. I can only receive the deferrals elected herein in accordance with my
election below or, in the case of death or an unforeseen financial emergency;
and

 

2. I further understand that if I meet the definition of “Specified Employee”
under the applicable provisions of the Internal Revenue Code, notwithstanding my
election herein, the earliest I can receive my compensation deferred herein that
is payable upon a separation from service is six (6) months and one day after my
separation from service; and

 

3. I cannot change the time or form of my deferral made herein unless

 

  a. such revised election is not effective for 12 months after it is made;

 

  b. such revised election if made for a distribution at a specified time or on
a fixed schedule is made at least 12 months prior to the first scheduled
payment; and

 

  c. an election to delay a distribution must be for a period of at least five
years.

 

 

Deferral Election – Base Salary

Please select all that apply.

 

•    Defer Evenly Throughout the Year (no matching credits)

  

I hereby elect to defer             % of my Base Salary paid each pay period in
2014.

 

I understand that none of my deferrals under this deferral option will be
credited with matching contributions.

•    Defer to Obtain Missed Matching Contributions in 401(k) Plan

  

I hereby elect to defer 6% of my Base Salary to the extent (if any) that my Base
Salary exceeds $260,000. My deferrals under this option will be matched with
credits in my Plan account based on the matching contribution formula in the
401(k) plan in which I participate.

 

I understand that this deferral option is intended to provide an amount of
deferrals necessary to obtain matching contributions that the Internal Revenue
Code prevents from being made under the 401(k) plan. However, my deferrals under
this deferral option will be made without regard to any election I actually make
(or do not make) under the 401(k) Plan.

 

•    Non-Participation

   I elect not to defer any portion of my Base Salary in the 2014 Plan Year.



--------------------------------------------------------------------------------

Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan

2014 Plan Year Salary Election Form – Executive

 

 

 

 

Benefit Payout Election

I elect to have the above-referenced deferred amounts paid to me beginning
(check one):

 

  •   (i) on the first day of the month following my separation from service.

 

  •   (ii) on January 31 of the calendar year following my separation from
service.

 

  •   (iii) on January 31 of the calendar year following the later of my
attainment of age              or      separation from service.

 

  •   (iv) on January 31 of              (Note:              The designated year
may not be earlier than 2016).

 

 

Manner of Payment

Benefits deferred under the Plan shall be paid to me (or, if applicable, my
beneficiary) in the following manner (check one). Note that recent changes to
the tax law may require that payments to an executive who is a “Specified
Employee” be delayed for a period of six (6) months and one day following the
executive’s termination of employment:

 

  •   a lump sum.

 

  •   annual installments over              (2-15)              years.

 

  •   monthly installments over              (24-180)              months.

I further recognize that nothing contained herein or in the Plan shall be
construed as a contract of employment between me and Pepco Holdings, Inc., as a
right to continue employment or as a limitation of Pepco Holdings, lnc.’s right
of discharge. In addition, Pepco Holdings, Inc. and its subsidiaries reserve the
right to amend or terminate its employee benefit plans, including this Plan, at
any time, subject to the terms of those plans.

I understand that if I die during active service, my beneficiary shall receive
an amount equal to two times my account balance resulting from deferrals under
this agreement.



--------------------------------------------------------------------------------

Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan

2014 Plan Year Salary Election Form – Executive

 

 

 

 

Asset Allocation Election

I elect to allocate my new deferrals to the following Measurement Funds
(percentage total must equal 100%):

 

Prudential Conservative Balanced

         %   

Prudential Flexible Managed

         %   

Prudential Money Market

         %   

Prudential Government Income

         %   

Prudential Diversified Bond

         %   

Prudential High Yield Bond

         %   

Prudential Value

         %   

American Century VP Value

         %   

Prudential Stock Index

         %   

Prudential Equity

         %   

Prudential Jennison

         %   

MFS VIT Growth

         %   

Janus Aspen Janus Portfolio

         %   

Prudential Small Capitalization Stock

         %   

Prudential Global

         %   

T. Rowe Price International Stock

         %   

Prudential Natural Resources

         %   

Prime Rate Fund

         %      

 

 

 

Total

     100%      

 

 

 

Please note that these elections affect future deferrals only. To change your
current allocations, please log onto your account at plandestination.com.

 

 

Acknowledged & Accepted as of the Date Indicated (Please Sign Below)

 

 

Signature of Participant

     

 

Date

 

Signature of Committee Member

   

 

Date

 



--------------------------------------------------------------------------------

Pepco Holdings, Inc.

Executive and Director Deferred Compensation Plan

Salary Beneficiary Designation – Executive

 

 

Please complete and sign this form and send it to the attention of Ned Dove –
Rm. 4025 at Edison Place.

 

Personal Information

 

 

Last    First    Middle    Social Security Number

I hereby designate the following Beneficiary(ies) to receive any benefit payable
under the Plan by reason of my death, as provided in the Plan document.

 

Primary Beneficiary(ies) (Whole percentages only and must total 100%)

 

Beneficiary Name   Percentage Relationship to Participant   Social Security
Number

 

Beneficiary Name   Percentage Relationship to Participant   Social Security
Number

 

Beneficiary Name   Percentage Relationship to Participant   Social Security
Number

 

 

Contingent Beneficiary(ies) (Whole percentages only and must total 100%)

 

Beneficiary Name   Percentage Relationship to Participant   Social Security
Number

 

Beneficiary Name   Percentage Relationship to Participant   Social Security
Number



--------------------------------------------------------------------------------

Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan

Salary Beneficiary Designation – Executive

 

 

 

 

Spousal Consent

I,                     , am the spouse of                     . I acknowledge
that my spouse has named someone other than me as a Primary Beneficiary of the
survivor benefit under the Pepco Holdings, Inc. Executive and Director Deferred
Compensation Plan, and I hereby approve of that designation. I agree that the
designation shall be binding upon me with the same effect as if I had personally
executed said designation.

 

 

Signature of Spouse

     

 

Date

 

  •   Check the box if you are not married and thus the “Spousal Consent” does
not apply.

 

 

Please Sign Below

This Beneficiary Designation Form is effective until the participant files
another such designation.

 

 

Signature of Participant

     

 

Date



--------------------------------------------------------------------------------

Pepco Holdings, Inc.

Executive and Director Deferred Compensation Plan

2014 Plan Year Incentive Compensation Election Form – Executive

 

 

Please complete and sign this form and send it to the attention of Ned Dove –
Rm. 4025 at Edison Place.

 

Personal Information – the “Participant”

 

 

Last    First    Middle

 

 

Social Security Number   

E-mail Address

I elect to participate in the Pepco Holdings, Inc. Executive and Director
Deferred Compensation Plan (the “Plan”) with respect to the time period
January 1, 2014 to December 31, 2014. I have received a copy of the Plan and
understand the terms and conditions of the Plan. I further understand that with
respect to the deferral election I have made herein, notwithstanding the terms
of the Plan, the following shall apply:

 

1. I can only receive the deferrals elected herein in accordance with my
election below or, in the case of death or an unforeseen financial emergency;
and

 

2. I further understand that if I meet the definition of “Specified Employee”
under the applicable provisions of the Internal Revenue Code, notwithstanding my
election herein, the earliest I can receive my compensation deferred herein that
is payable upon a separation from service is six (6) months and one day after my
separation from service; and

 

3. I cannot change the time or form of my deferral made herein unless

  a. such revised election is not effective for 12 months after it is made;

  b. such revised election if made for a distribution at a specified time or on
a fixed schedule is made at least 12 months prior to the first scheduled
payment; and

  c. an election to delay a distribution must be for a period of at least five
years.

 

 

Deferral Election – Incentive Compensation

In the event that an incentive award becomes payable to me for the 2014 Plan
Year, I hereby irrevocably elect:

 

  •   that             % of the award is to be paid in a lump sum upon
determination of the award.

 

  •   that             % of the award is to be deferred.



--------------------------------------------------------------------------------

Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan

2014 Plan Year Incentive Compensation Election Form – Executive

 

 

 

 

Benefit Payout Election

I elect to have the above-referenced deferred amounts paid to me beginning
(check one):

 

  •   (i) on the first day of the month following my separation from service.

 

  •   (ii) on January 31 of the calendar year following my separation from
service.

 

  •   (iii) on January 31 of the calendar year following the later of my
attainment of age              or      separation from service.

 

  •   (iv) on January 31 of              (Note:              The designated year
may not be earlier than 2016).

 

 

Manner of Payment

Benefits deferred under the Plan shall be paid to me (or, if applicable, my
beneficiary) in the following manner (check one). Note that recent changes to
the tax law may require that payments to an executive who is a “Specified
Employee” be delayed for a period of six (6) months and one day following the
executive’s termination of employment:

 

  •   a lump sum.

 

  •   annual installments over              (2-15)              years.

 

  •   monthly installments over              (24-180)              months.

I further recognize that nothing contained herein or in the Plan shall be
construed as a contract of employment between me and Pepco Holdings, Inc., as a
right to continue employment or as a limitation of Pepco Holdings, Inc.’s right
of discharge.

I understand that if I die during active service, my beneficiary shall receive
an amount equal to two times my account balance resulting from deferrals under
this agreement.



--------------------------------------------------------------------------------

Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan

2014 Plan Year Incentive Compensation Election Form – Executive

 

 

 

 

Asset Allocation Election

I elect to allocate my new deferrals to the following Measurement Funds
(percentage total must equal 100%):

 

Prudential Conservative Balanced

     %   

Prudential Flexible Managed

     %   

Prudential Money Market

     %   

Prudential Government Income

     %   

Prudential Diversified Bond

     %   

Prudential High Yield Bond

     %   

Prudential Value

     %   

American Century VP Value

     %   

Prudential Stock Index

     %   

Prudential Equity

     %   

Prudential Jennison

     %   

MFS VIT Growth

     %   

Janus Aspen Janus Portfolio

     %   

Prudential Small Capitalization Stock

     %   

Prudential Global

     %   

T. Rowe Price International Stock

     %   

Prudential Natural Resources

     %   

Prime Rate Fund

     %      

 

 

 

Total

     100%      

 

 

 

Please note that these elections affect future deferrals only. To change your
current allocations, please log onto your account at plandestination.com.

I have been designated as a participant in the Pepco Holdings, Inc. Amended and
Restated Executive Incentive Compensation Plan (the “EICP”) for the 2014 Plan
Year. I have received a copy of the Plan and the EICP, and understand the terms
and conditions of the Plan and the EICP, all of which are hereby incorporated
into this agreement.

 

 

Acknowledged & Accepted (Please Sign Below)

 

 

Signature of Participant

     

 

Date

 

 

Signature of Committee Member

     

 

Date



--------------------------------------------------------------------------------

Pepco Holdings, Inc.

Executive and Director Deferred Compensation Plan

Incentive Compensation Beneficiary Designation – Executive

 

 

Please complete and sign this form and send it to the attention of Ned Dove –
Rm. 4025 at Edison Place.

 

Personal Information

 

 

Last    First    Middle    Social Security Number

I hereby designate the following Beneficiary(ies) to receive any benefit payable
under the Plan by reason of my death, as provided in the Plan document.

 

Primary Beneficiary(ies) (Whole percentages only and must total 100%)

 

Beneficiary Name   Percentage Relationship to Participant   Social Security
Number Beneficiary Name   Percentage Relationship to Participant   Social
Security Number Beneficiary Name   Percentage Relationship to Participant  
Social Security Number

 

 

Contingent Beneficiary(ies) (Whole percentages only and must total 100%)

 

Beneficiary Name    Percentage Relationship to Participant    Social Security
Number Beneficiary Name    Percentage Relationship to Participant    Social
Security Number



--------------------------------------------------------------------------------

Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan

Incentive Compensation Beneficiary Designation – Executive

 

 

 

 

Spousal Consent

I,                     , am the spouse of                     . I acknowledge
that my spouse has named someone other than me as a Primary Beneficiary of the
survivor benefit under the Pepco Holdings, Inc. Executive and Director Deferred
Compensation Plan, and I hereby approve of that designation. I agree that the
designation shall be binding upon me with the same effect as if I had personally
executed said designation.

 

 

Signature of Spouse

     

 

Date

 

  •   Check the box if you are not married and thus the “Spousal Consent” does
not apply.

 

 

Please Sign Below

This Beneficiary Designation Form is effective until the participant files
another such designation.

 

 

Signature of Participant

     

 

Date